Citation Nr: 1134988	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-33 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1967.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge with respect to the issue on appeal.  A transcript of the hearing is associated with the claims file and has been reviewed.

The record reflects that, after the final supplemental statement of the case (SSOC), the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

There is clear and unmistakable evidence demonstrating that the Veteran's bilateral pes planus existed prior to his entry into active military service; however, the evidence does not clearly and unmistakably show that the Veteran's pre-existing bilateral pes planus was not aggravated by military service.


CONCLUSION OF LAW

The Veteran's pre-existing bilateral pes planus was aggravated during his military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

Thus, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jordan v. Principi, 17 Vet. App. 261 (2003).  

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

Factual Evidence

The Veteran contends that he had a preexisting bilateral pes planus disability that was aggravated by his military service.  Specifically, he contends that his pes planus worsened due to long periods of standing required as part of his duties in the military police, as well as due to extended marches and activities performed winter training exercises.  The Veteran asserts he felt increased pain and cramping in his bilateral arches, knees, legs, and back.  

The Veteran's service treatment records indicate that on his May 1964 Report of Medical History at entrance he reported a history of foot trouble, noting that he had been rejected by the Marines in January 1964 for flat feet.  At that time, however, the Veteran denied any significant complaints.  Based on the foregoing and physical examination, the May 1964 entrance examination indicated normal feet.  In October 1964, the Veteran complained of pain and cramping in the bilateral medial longitudinal arches, which had been present for several years.  The treatment provider noted that the Veteran had bilateral pes planus and prescribed longitudinal arch supports.  The Veteran concedes that he did not seek further medical attention for foot problems in service.  There is potentially conflicting evidence regarding foot trouble in the Veteran's March 1967 Report of Medical History shortly before separation.  It appears that the Veteran initially checked the box indicating a history of foot trouble.  There are two duplicate Reports of record.  On one of the Reports, it appears that the checkmark indicating a history of foot trouble was erased and the box indicating no history of foot trouble was checked.  On the other March 1967 Report of record, the box noting a history of foot trouble was crossed out in a different color pen and the box indicating no history of foot trouble was checked, also in a different color pen.  On both Reports the Veteran indicated that he had flat feet and had pain and cramping in his legs.  The contemporaneous medical separation examination indicated normal feet.

After service, the Veteran acknowledges that he did not seek treatment for his flat feet for many years, but contends that he had ongoing problems with his feet that worsened over time.  In May 2006, a private physician noted that the Veteran had significant pes planus and bilateral foot and ankle pain due to his flat feet.

The Veteran was afforded a VA examination for his feet in April 2009.  The examiner noted review of the claims file.  The examiner noted that the physical examination at entrance was negative for pes planus and that, although the Veteran reported a history of foot trouble and that he had been denied entrance into the Marines for flat feet, he denied any current complaints.  The examiner also outlined the October 1964 treatment for pes planus and prescription of arch supports.  The examiner discussed that at separation the Veteran noted cramps in the legs, but denied foot trouble.  The examiner noted the positive opinion provided in January 2009 by the Veteran's private family practitioner, discussed below.  The Veteran reported current daily pain in the feet.  Based on the foregoing and physical examination, the examiner diagnosed bilateral pes planus, but concluded that it was less likely than not aggravated beyond the normal progression of the condition.  The rationale for the opinion was that the Veteran denied foot trouble on separation and indicated occasional cramps in the legs without complications, as well as the absence of follow-up after his initial and only treatment for pes planus in October 1964.  Finally, the examiner indicated that the absence of treatment until May 2006 also contributed to her conclusion.

In support of his claim, the Veteran submitted multiple letters from his treating podiatrist, chiropractor, and family practice physician.  His family practitioner provided letters dated in January 2009 and May 2011.  The January 2009 letter noted the Veteran's history of years of pain in the feet and ankles, as well as knee pain, due to pes planus.  The physician noted review of the service treatment records showing a report of pes planus on entrance and that he reported pain and cramping in the legs and foot trouble on separation.  Based on the foregoing, the physician concluded that it was more likely than not that the Veteran's service contributed to a worsening of his pes planus.  The May 2011 letter reiterated the information in the January 2009 letter, but also stated that the Veteran's in-service duties in the military police would have had a negative effect on his bilateral pes planus, in that he was forced to walk long distances in military boots that would worsen his pes planus.  In addition, having to run in military boots and carry heavy equipment would have worsened his pes planus.

An August 2009 treatment record from the Veteran's podiatrist assessed hyperpronation and pes planovalgus.  The podiatrist noted that the Veteran's service treatment record indicated flat feet on multiple occasions.  As such, the podiatrist opined that it was more likely than not that the hyperpronation and subsequent foot and ankle problems were related to service.  The Veteran's podiatrist also provided a letter dated in October 2009.  The letter stated that the Veteran's records clearly indicated that he suffered from a mild form of pes planus prior to entry into service and that he sought treatment for the pes planus while in service, indicating an exacerbation during service.  The podiatrist noted that the Veteran's duties in the military police, including long periods of standing and walking, exacerbated the condition.  As such, the podiatrist's opinion was that the Veteran's pes planus was worsened as a result of his military service.

The Veteran's chiropractor submitted letters dated in February 2010 and May 2011.  The February 2010 letter noted the Veteran's reports of pes planus at entrance and his treatment in service.  Based on the foregoing, the chiropractor concluded that more likely than not his pes planus was service related.  The May 2011 letter reiterated the same information and conclusions.

Analysis

As noted above, the Veteran alleges he had pre-existing bilateral pes planus that was aggravated by his military service, specifically as a result of extended standing, walking, and running in military boots, as well as carrying heavy equipment.    

As discussed, at the time of entrance in May 1964 the Veteran reported a history of foot trouble and being denied entrance in the Marines due to flat feet; however, the Veteran indicated that he was asymptomatic at that time and the entrance examiner determined that his feet were normal on examination.    

Initially, the Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In that regard, however, the Board notes that the Veteran is competent to report contemporaneous diagnoses made by a medical professional and to report the medication that he is currently taking.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Board acknowledges that pes planus is the type of condition that lends itself to observation of a lay witness and medical causation evidence may not be necessary for that condition.   Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994)).  In the Veteran's case, however, the May 1964 examiner specifically considered the Veteran's reports, but after physical examination determined that his feet were normal.  In addition, the May 1964 Report of Medical History does not indicate that the Veteran was attempting to personally diagnose pes planus.  While the Board recognizes the Veteran's competence to report a diagnosis of pes planus, 38 C.F.R. § 3.304(b) specifically requires that the pre-existing defect be noted at entrance into service.  As a finding of pes planus was not noted on the May 1964 entrance examination, the Veteran is presumed to have entered service in sound condition.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record clearly establishes the Veteran's bilateral pes planus pre-existed his military service.  Specifically, the October 1964 treatment record indicates a diagnosis of bilateral pes planus and the notation that the Veteran had been experiencing symptoms of pes planus for several years.  In addition, as discussed above, all the medical professionals of record have universally indicated that the Veteran's pes planus pre-existed his military service.  Furthermore, the Veteran contends that his pes planus pre-existed service and this is the type of disorder that lends itself to lay observation.  See Falzone, 8 Vet. App. at 403.  The Board, therefore, finds that there is clear and unmistakable evidence that the Veteran's bilateral pes planus pre-existed service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.  Based on the evidence discussed below, the Board finds that there is not clear and unmistakable evidence that the bilateral pes planus was not aggravated during his service.

As discussed above, the Veteran indicated at entrance that he had a history of foot trouble, but was not experiencing problems at present.  Thereafter, during service in October 1964 he reported pain and cramping in the medial longitudinal arch bilaterally that had been occurring for several years.  At separation, the Veteran appeared to initially report a history of foot trouble, but then changed the Report of Medical History to indicate no foot problems.  Thus, there is some evidence of foot problems during service.  This tends to show there may have been some aggravation.

Multiple private medical professionals have opined that the Veteran's bilateral pes planus was aggravated by his military service.  Each of these opinions was based on consideration of the service treatment records, the Veteran's contentions, and physical examination.  In addition, several of the opinions discussed the nature of the Veteran's duties in the military police, namely extended standing, walking, running, and carrying heavy equipment, as likely being a basis for aggravation of the Veteran's pes planus.  The Board finds these opinions credible and probative.  In general, the letters provided a complete and through rationale for the opinions rendered.  The conclusions are fully explained and consistent with the evidence of record.  

In addition, the Board finds the conclusions of the April 2009 VA examiner credible and probative, as her opinions also were based on consideration of the service treatment records, the Veteran's contentions, and physical examination and were consistent with the evidence of record.  

Like the April 2009 VA examiner, the Board is troubled that the Veteran ultimately denied foot trouble at the time of his separation from service and did not thereafter seek treatment for his pes planus for almost 40 years.  The Veteran now states that he did not seek further treatment in service or thereafter because there did not appear to be any remedies other than arch supports, which he had tried without great success.  This is a plausible explanation.  Moreover, as discussed, in this case the claim can only be denied for the pre-existing disability if it is shown that the pes planus clearly and unmistakably was not aggravated by service.  Clear and unmistakable evidence is a high standard-the evidence must be undebatable.  Given the conflicting medical opinions and the Veteran's lay testimony, it is clear that such a high threshold is not met.

Given the Veteran's reports of worsening symptoms during service and the evidence of treatment in service and the evidence on the March 1967 Report of Medical History indicating that the Veteran initially reported foot trouble, as well as the multiple private medical opinions indicating that the Veteran's bilateral pes planus was aggravated by his military service, the Board finds that there is not clear and unmistakable evidence that the bilateral pes planus was not aggravated by his military service.

In summary, there is a competent and probative evidence of record that indicates both that the Veteran's pre-existing bilateral pes planus was not aggravated by his military service and competent and probative evidence that it did worsen.  As such, the Board concludes that there is not clear and unmistakable evidence that the bilateral pes planus was not aggravated by his military service.  Therefore, the Board concludes service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for bilateral pes planus based on in-service aggravation is granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


